DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21, 23, 25, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2011/0132136).
Song discloses an electrical device for a motor vehicle component, comprising: a first electrical circuit part (15 left, see Fig 2) of the electrical device, a second electrical circuit part (15 right, see Fig 2) of the electrical device, an insert (5) at least partially visible by an occupant of the vehicle, characterized: in that the device comprises a flexible fastening clip (7) in permanent electrical contact with the first (15 left, see Fig 2) and second (15 right, see Fig 2) electrical circuit parts, and in that the insert (5) comprises a zone (11) that interfaces with the fastening clip (7), the interface zone (11) being arranged, when the insert is in a mounted position on the vehicle component, to compress at least one contact zone of the first and second electrical circuit parts so as to resiliently improve a contact resistance between the fastening clip and at least one of the first part or second part of the electrical circuit (A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 Il).
Re claim 17, the interface zone (11) is arranged to deform the fastening clip when the insert is in a mounted position on the vehicle component, so as to improve the contact resistance between the fastening clip and the first and second electrical circuit parts(A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. see MPEP 2114 Il).
Re claim 18, the fastening clip (7) comprises a connection zone (unnumbered top surface of 7, see Fig 2) connected to the second electrical circuit part.
Re claim 19, the insert (5) comprises an electrically conductive contact surface (9) which can be touched by the occupant of the vehicle (see Fig 1).
Re claim 21, the first (15 left, see Fig 2) or second (15 right, see Fig 2) electrical circuit part is sandwiched between the insert (5) and the fastening clip (7) or between the fastening clip and a portion of the vehicle component.
Re claim 23, the fastening clip (7) comprises an attachment zone (unnumbered bottom surface of 7, see Fig 2) arranged to retain the insert (5), in the mounted position thereof, on the clip (7) by means of a retaining interface (unnumbered tabs on the bottom of 5, see Fig 2) arranged on the insert (5).
Re claim 25, the first (15 left, see Fig 2) or second (15 right, see Fig 2) electrical circuit part is sandwiched between the insert (5) and the fastening clip (7) or between the fastening clip and a portion of the vehicle component, and wherein the retention of the insert (5) on the vehicle component is provided by adhesive or protrusions on the insert (5) which are inserted into cavities formed in the portion of the vehicle component (see Fig 2).
Re claim 26, the insert (5) comprises an electrically conductive contact surface (9) which can be touched by the occupant of the vehicle (see Fig 1), and wherein the retaining interface (unnumbered tabs on the bottom of 5, see Fig 2) is electrically insulating to electrically insulate the fastening clip (7) from the contact surface (9).
Re claim 30, the electrical device mounted on a motor vehicle (see Fig 1).
Allowable Subject Matter
Claims 20, 22, 24, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Response to Arguments
	Some further comments regarding the applicant’s remarks are deemed appropriate.
	Claim 27 was previously rejected under 112 2nd rejection as being indefinite, applicant has amended claim 27 to overcome the 112 2nd rejection.
	Claims 16-19, 21, 23-26, and 30 stands rejected under 35 U.S.C. § 102 as
anticipated by Song U.S. 2011/0132136.  The applicant argues, “these two portions of the same conductive plate 15 cannot reasonably be considered as two separate electrical circuit parts.”  There is no limitation in the claim that recites the “parts” have to be “separate.”  Claim 1 only requires a first electrical part and a second electrical part, which are very broad limitations, and therefore interpreted broadly.
	Applicant argues that the functional limitations have been ignored.   The limitation: “when the insert is in a mounted position on the vehicle component, to compress at least one contact zone of the first and second electrical circuit parts so as to resiliently improve a contact resistance between the fastening clip and at least one of the first part or second part of the electrical circuit” is not a functional limitation.   MPEP 2114 Il states, A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.  The Song reference teaches all the structural limitations recited in the claim and ¶40-41 of the Song reference and Figure 2 shows and discusses (5) is forcibly inserted in (7), the end 13 is embedded in 3.  The clip 7 inherently improves contact resistance by reducing the space between the wheel body (21) and the stud (5), and therefore meets the functional limitations of the claim.
	The applicant argues the newly amended claim limitation “flexible fastening clip” cannot be met by Song’s plate 15 is “cannot be considered a “flexible fastening clip.”  The term “flexible” is a broad limitation.  Song’s plate is inherently flexible to some degree, and therefore meets the limitation of the claim.
	Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656